DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 09/28/2021.
	Claims 1-20 are pending in this application.
	Claim 21 has been cancelled.
	
Acknowledges

2. 	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statements (IDS) filed on 12/12/2019, 04/06/2021, and 09/28/2021.  The references cited on the PTOL 1449 form have been considered.
Applicant is requested to cite any relevant prior art if being aware on form PTO-1449 in accordance with the guidelines set for in M.P.E.P. 609.

Foreign Priority

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Specification



Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 10,600,854)
	Regarding claim 1, Kim discloses a substrate, comprising: 
	a working region DA (see figs. 1, 3) and a non-working region (NDA) surrounding the working region; 
	a base substrate 101; 
	a peripheral circuit (comprising pads 150) and a common electrode lead 116 and/or 220 (fig. 3) both in the non-working region NDA and disposed on the base substrate 101;


	Regarding claim 2, Kim discloses the substrate according to claim 1, further comprising a common electrode 113, wherein the common electrode 113 extends from the working region DA to the non-working region NDA; 
	the common electrode 113 is in direct contact with at least a portion of the common electrode lead 116/220.  See figs. 3, 8.  See also col. 8, lines 40-50.

	Regarding claim 3, Kim discloses the substrate according to claim 2, wherein the peripheral circuit is a gate driving circuit, and the common electrode is a cathode, and the common electrode lead is a cathode lead.   See figs. 1-3; See also col. 5, lines 6 – 44.

 	Regarding claim 4, Kim discloses the substrate according to claim 2 further comprising a planarization layer 109 covering both the peripheral circuit NDA and the common electrode lead 116/220, wherein the common electrode 113 is located on a side of the planarization layer 109 away from the base substrate 101; 
	the planarization layer 109 comprises a via hole that exposes the at least a portion of the common electrode lead 116/220, and the common electrode 113 is in direct Page 4 of 8Application Serial No. not yet assignedPATENT Preliminary AmendmentDocket: CU-74266 contact with the common electrode lead at the via hole.  See fig. 3.


	the electrostatic protective layer 310/320 is electrically connected with the common electrode lead at the via hole.  See fig. 3.

	Regarding claim 6, Kim discloses the substrate according to claim 2 further comprising a planarization layer 109, wherein the common electrode 113  and the common electrode lead 116 are disposed on a side of the planarization layer away from the base substrate 101, and the common electrode 113 is in direct contact with the at least a portion of the common electrode lead 116.  See fig. 3.

	Regarding claim 7, Kim discloses the substrate according to claim 6, wherein the common electrode 113 directly lies on the at least a portion of the common electrode lead 116 to be in direct contact with the common electrode lead 116.  See fig. 3.

	Regarding claim 8, Kim discloses the substrate according to claim 6, wherein the common electrode lead 116 directly lies on the at least a portion of the common electrode 113 to be in direct contact with the common electrode 113.  See fig. 3.

	Regarding claim 9, Kim discloses the substrate according to claim 6, wherein an end of the common electrode 113 is abutted with an end of the common electrode lead 

	Regarding claim 10, Kim discloses the substrate according to claim 7, wherein the working region comprises a plurality of working units P (figs. 1-3) arranged in an array, and each of the working units comprises: 
	a first electrode 111 (fig. 3), disposed on the base substrate 101; 
	a functional layer 112, disposed on a side of the first electrode away from the base Page 5 of 8Application Serial No. not yet assignedPATENT Preliminary AmendmentDocket: CU-74266 substrate; 
	a second electrode 113, disposed on a side of the functional layer away from the base substrate; 
	wherein the second electrode 113 is the common electrode.  

	Regarding claim 11, Kim discloses the substrate according to claim 10, wherein the common electrode lead 116 is disposed in a same layer as the first electrode 111.  See fig. 3.

	Regarding claim 12, Kim discloses the substrate according to claim 6, further comprising an electrostatic protective layer 310 and/or 320, wherein the electrostatic protective layer 320 is disposed on a side of the planarization layer away from the base substrate 101 and covers at least a portion of the peripheral circuit and is electrically connected with the common electrode lead 116.  See fig. 3.
  


	Regarding claim 14, Kim discloses the substrate according to claim 12, wherein the common electrode lead 116 directly lies on at least a portion of the electrostatic protective layer 310 to be in direct contact with the electrostatic protective layer.  See fig. 3.

	Regarding claim 15, Kim discloses the substrate according to claim 12, wherein another end of the common electrode lead 116 is abutted with an end of the electrostatic protective layer 310, and the common electrode lead is electrically connected with the electrostatic protective layer.  See fig. 3.

	Regarding claim 16, Kim discloses an electronic device, comprising the substrate according to claim 1.  See fig. 3.

	Regarding claim 17, Kim discloses a method of manufacturing a substrate, wherein the substratePage 6 of 8Application Serial No. not yet assignedPATENTPreliminary AmendmentDocket: CU-74266 comprises a working region DA (figs. 1-3, 8) and a non-working region NDA surrounding the working region DA, and the manufacturing method comprises: 
	providing a base substrate 101; 

	wherein the common electrode lead 116/220 is located on a side of the peripheral circuit close to the working region.  

	Regarding claim 18, Kim discloses the manufacturing method of the substrate according to claim 17, further comprising: 
	forming a common electrode 113, wherein the common electrode extends from the working region DA to the non-working region NDA; and 
	the common electrode 113 is in direct contact with at least a portion of the common electrode lead 116/220.  See fig. 3.

	Regarding claim 19, Kim discloses the manufacturing method of the substrate according to claim 18, further comprising: 
	forming a planarization layer 109, wherein the planarization layer covers the peripheral circuit and the common electrode lead; 
	the common electrode 113 is located on a side of the planarization layer 109 away from the base substrate 101; and 
	the forming the planarization layer 109 comprises: 
		forming a via hole that exposes the at least a portion of the common electrode lead 116, and the common electrode 113 is in direct contact with the common electrode lead 116 at the via hole.  See fig. 3.


	forming a planarization layer 109, wherein the common electrode 113 and the common electrode lead 116 are formed on a side of the planarization layer 109 away from the base substrate, and the common electrode is in direct contact with the at least a portion of the common electrode lead.  See fig. 3.

Conclusion

7.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        November 16, 2021